AS to the power given at the close of clause seventh, to invest the proceeds arising from the sale of a part or the whole of the residue, there is nothing in the language conferring other than the ordinary rights and duties upon the trustees named therein. They must invest under the responsibilities usually attaching to trustees.
We do not construe the provisions of section 495 of the General Statutes as mandatory and as depriving trustees of all discretion as to investments. If they invest in the securities expressly allowed by the statute they will, except under very extraordinary circumstances, be protected, no matter how the investment may result. Acting within the *Page 89 
express provisions of the statute would be, of itself, proof of good faith and sound discretion.
  All investments other than those named in the statute must be justified, when occasion requires, under the rigid rules applicable to investments made by trustees upon their own judgment.
In this opinion the other judges concurred.